Citation Nr: 1447526	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-00 925	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  What evaluation is warranted for left shoulder rotator cuff tendonitis from January 1, 2010?
 
2.  What evaluation is warranted for lumbar disc bulge and stenosis since January 1, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
 

INTRODUCTION
 
The Veteran served on active duty from August 1989 to December 2009.
 
This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
This appeal was processed using the Virtual VA electronic claims file.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.  A review of the Veterans Benefits Management System reveals a July 2014 Appellant Brief relevant to the issues on appeal.
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In August and September 2010 rating decisions, the Veteran was granted entitlement to service connection for left shoulder rotator cuff tendonitis and lumbar disc bulge and stenosis, effective January 1, 2010, the day after her separation from service.  In May 2011, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) indicating that she has received medical treatment at the Family Medicine Clinic in Killeen, Texas since January 2010.  She has not indicated receiving post-service medical treatment anywhere else.  

In July 2011, VA contacted the Veteran to inform her that they were unable to obtain these records because the authorization form did not include an address for the Family Medicine Clinic.  In August 2011, the Veteran resubmitted the same form with an address added, but did not resign or date the form to reflect her second submission.
 
At the time this form was submitted, the VA Form 21-4142 was effective only for 180 days from the date of signature.  It does not appear from the record that the RO ever attempted to acquire these private medical records or notify the Veteran that the form she had submitted was not valid due to the lack of a new date and signature.  At this time, of course, the form is no longer valid given the passage of more than 180 days.  The Veteran thus must be provided with another opportunity to authorize the release of her private medical records.
 
Additionally, it is unclear whether the Veteran wishes to have a hearing before the Board.  In January 2011, the Veteran submitted a Form 9 which indicated that she desired a Travel Board hearing regarding her back and shoulder disabilities.  Because the RO had not yet issued a statement of the case, this correspondence was accepted as a notice of disagreement.  In a Form 9 substantive appeal dated in November 2011, the Veteran failed to check any of the boxes regarding whether she wished to have a Board hearing.  In December 2011, the Veteran submitted correspondence stating that she wished to have a local hearing before a decision review officer, and in April 2012, her representative submitted a letter stating that the Veteran would like a new VA examination in lieu of a "local hearing."
 
Veterans have a right to a hearing before the VA office having original jurisdiction over the claim as well as a right to a hearing before the Board of Veterans' Appeals.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.103(a), (c), 20.700 (2014).  As it is unclear whether the Veteran still wishes to have a Board hearing, this question should be clarified while the matter is on remand.  See 38 C.F.R. § 20.704(e) (2014).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Ask the Veteran to clarify whether she still desires a Board hearing.  If the Veteran answers in the affirmative, such hearing should be scheduled to occur after the development requested below has been completed.  Ensure that all correspondence from the Veteran, temporary files, and hearing notices are associated with the claims folder.
 
2.  Send to the Veteran and her representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain her private medical records from the Family Medicine Clinic in Killeen, Texas, as well as any additional private medical evidence pertaining to treatment for the lumbar spine and left shoulder.
 
If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.
 
3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



